BUDGE, C. J.
This is an appeal from an instruction of the trial court advising the jury to find the defendant not guilty for the reason that the court deemed the evidence insufficient to warrant a conviction.
It was held by this court in a recent case that the giving of such an instruction “was clearly exercising a judicial discretion,” and that an appeal from such an instruction “presents no question which this court can rightfully review.” (State v. Murphy, 29 Ida. 42, 156 Pac. 908.)
Upon the authority of that case the judgment for defendant is affirmed.
Morgan and Rice, JJ., concur.